



EXHIBIT 10.26


ASSIGNMENT OF TRADEMARKS AND LICENSE AGREEMENT
This Agreement is entered into as of the 2nd day of November, 1994, by and
between BORG-WARNER SECURITY CORPORATION (formerly known as Borg-Warner
Corporation), a Delaware corporation having a place of business at 200 South
Michigan Avenue, Chicago, Illinois 60604 (“Security”), and BORG-WARNER
AUTOMOTIVE, INC. (formerly a subsidiary of Borg-Warner Corporation), a Delaware
corporation having a place of business at 200 South Michigan Avenue, Chicago,
Illinois 60604 (“Automotive”).
WITNESSETH:
WHEREAS, Security has been for many years and is in the business of providing a
broad range of protective and security services and products, including, but not
limited to guard, alarm, armored transport, ATM maintenance and servicing, cash
management, courier, investigative, pre-employment screening and mailroom
services, and developing, manufacturing, distributing, selling and servicing
fire detection and burglary alarm products.
WHEREAS, Security has been for many years and will continue to be in the
business of, among other things, acquiring and operating other businesses in a
variety of industries.
WHEREAS, for many years, Security has used and is using, by license or
otherwise, in its many businesses various trademarks, service marks, trade names
and trade dress comprised, in whole or in part, of the term “Borg Warner”, “B”
and “W” and variations thereof, including but not limited to, the trademarks,
trade names and trade dress identified in Schedules A, B, C and D (the “Borg
Warner Trademarks”).
WHEREAS, Automotive, for many years, was, as a subsidiary of Security, and
currently is, as a separate corporation, primarily in the business of
developing, manufacturing and selling automotive products to original equipment
manufacturers of passenger cars, light trucks and other vehicles, and in the
associated aftermarket,


-1-

--------------------------------------------------------------------------------





under and in connection with trademarks, service marks, trade names and trade
dress comprised, in whole or in part, of the term “Borg Warner”, “B” and “W” and
variations thereof, including but not limited to the trademarks, service marks
and trade names identified in Schedule A (the “Automotive Trademarks”) and
Schedule D (the “Base Trademarks”).
WHEREAS, Security and Automotive entered into an Amended and Restated Trademark
and Trade Name License Agreement dated as of August 24, 1993 (the “Automotive
License Agreement”), pursuant to which Automotive was licensed the right to use
the Automotive Trademarks and Base Trademarks in connection with certain
products.
WHEREAS, Security has also licensed to Echlin, Inc. the use of some of the
trademarks and trade dress identified in Schedule C (the “Bow Tie Trademarks”)
in an agreement dated as of September 1, 1993 (the “Echlin License Agreement”).
WHEREAS, Security operates its present business in the Security Field as defined
in Article I and does not plan to expand its business into the Automotive Field
as defined in Article I, but intends to expand its business into other
industries.
WHEREAS, Automotive operates its present business in the Automotive Field as
defined in Article I and does not presently plan to expand its business into the
Security Field as defined in Article I or any other field other than the
Automotive Field.
WHEREAS, substantial differences exist between Security's products and services
and Automotive's products and services; substantial differences exist in the
channels of trade in which Security's and Automotive's respective products and
services are marketed, promoted, advertised and sold; and substantial
differences exist in the consumers and purchasers of Security's products and
services and Automotive's products and services.
WHEREAS, there has been no known actual confusion between Security's products
and services and Automotive's products and services on account of the similarity
of the Borg Warner Trademarks, and no likelihood of confusion is foreseen.


-2-

--------------------------------------------------------------------------------





WHEREAS, subject to the terms and conditions of this Agreement, Automotive
desires to 1) acquire all of Security's right, title and interest in and to all
of the Automotive Trademarks, Bow Tie Trademarks and Base Trademarks in the
Automotive Field, the goodwill associated therewith, and the United States and
foreign Trademark Registrations and Registration Applications therefor; 2)
acquire all of Security's rights and obligations under the Echlin License
Agreement; and 3) terminate the Automotive License Agreement.
WHEREAS, subject to the terms and conditions of this Agreement, Security desires
to 1) assign to Automotive all of its right, title and interest in and to all of
the Automotive Trademarks, Bow Tie Trademarks and Base Trademarks in the
Automotive Field, the goodwill associated therewith, and the United States and
foreign Trademark Registrations and Registration Applications therefor; 2)
assign to Automotive all of its rights and obligations under the Echlin License
Agreement; and 3) terminate the Automotive License Agreement.
NOW, THEREFORE, based on the aforesaid premises, and subject to the terms and
conditions set forth below, the parties agree as follows:
ARTICLE I - DEFINITIONS
1.1)
“Automotive Field” means the business of supplying products, components,
accessories and services for the manufacture, service and repair of (a)
vehicles, including without limitation passenger cars, vans, trucks, fork-lift
trucks and other industrial vehicles, off- highway motive equipment, motorcycles
and other recreational vehicles, aircraft, marine vessels, tractors and other
agricultural vehicles, railroad rolling stock and trailers and (b) internal
combustion engines and associated fuel supply or emission control systems or
devices for any application. The “Automotive Field” does not include monitoring,
tracking or servicing of any alarm, signal or security device installed on any
vehicle. The “Automotive Field” includes all such products, components,
accessories and services used on vehicles that also have an application or use
on industrial equipment. The “Automotive Field” also includes use of promotional
items and events associated with the promotion, marketing and sale of any of the
foregoing products, components, accessories and services.



-3-

--------------------------------------------------------------------------------





1.2)
“Security Field” means the business of supplying products or services that
provide or enhance security, including but not limited to guard services, alarm
services, armored transport services, ATM maintenance and servicing, cash
management services, courier services, investigative services, pre-employment
screening, mailroom services; developing, manufacturing, distributing, selling
and servicing fire detection and burglary alarms and products; and monitoring,
tracking or servicing of any alarm, signal or security device installed on any
vehicle but does not include the manufacture or sale of any alarm, signal or
security device installed on vehicles and replacement parts therefor.

ARTICLE II - ASSIGNMENT OF MARKS
2.1)
Security hereby assigns to Automotive all of its right, title and interest
world-wide in and to the Base Trademarks, Automotive Trademarks and Bow Tie
Trademarks in the Automotive Field, together with the goodwill of the business
associated with such marks, and all United States and foreign Registrations and
Registration Applications therefor. Security agrees that it will not challenge
or contest the validity of the Automotive Trademarks, the Bow Tie Trademarks or
Base Trademarks used or licensed by Automotive in the Automotive Field.

2.2)
Security retains all right, title and interest world-wide in and to trademarks
and trade names identified in Schedule B (the “Security Trademarks”) and the
Base Trademarks other than in the Automotive Field, together with all goodwill
of the business associated with such marks, and all United States and foreign
Registrations and Registration Applications therefor. Automotive agrees that it
will not challenge or contest the validity of the Security Trademarks or Base
Trademarks used or licensed by Security other than in the Automotive Field.







-4-

--------------------------------------------------------------------------------





ARTICLE III - RESTRICTIONS ON USE OF MARKS
3.1)
Security shall not use or license for use any of the Automotive Trademarks or
Bow Tie Trademarks. Security shall not use or license for use any of the
Security Trademarks, Base Trademarks or any trademarks, service marks, trade
dress and trade names comprised or, in whole or in part, the term “Borg Warner”,
“B” and “W” or variations thereof, in the Automotive Field. Security may adopt,
use or license any new trademark, service mark, trade dress, trade name or the
like utilizing, in whole or in part, the term “Borg Warner”, “B” and “W” or
variations thereof in any business, industry or field other than in the
Automotive Field except as restricted by law.

3.2)
Automotive shall not use or license for use any of the Security Trademarks.
Automotive shall not use or license for use any of the Automotive Trademarks,
the Bow Tie Trademarks, Base Trademarks or any trademarks, service marks, trade
dress and trade names comprised of, in whole or in part, the term “Borg Warner”,
“B” and “W” or variations thereof, other than in the Automotive Field.
Automotive may adopt, use or license any new trademark, service mark, trade
dress, trade name or the like, utilizing, in whole or in part, the term “Borg
Warner”, “B” and “W” or variations thereof in the Automotive Field except as
restricted by law.

3.3)
Automotive may license the Automotive Trademarks, Bow Tie Trademarks, the Base
Trademarks or any other trademark, service mark, trade dress or trade name
comprised of, in whole or in part, the term “Borg Warner”, “B” or “W” or
variations thereof for use in the Automotive Field to any entity provided that
for any such license granted after August 24, 1993, Automotive retains the
contractual right to control the products and services to be produced or
provided by such entity under or in connection with the Automotive Trademarks,
the Bow Tie Trademarks or Base Trademarks, the quality of such products and
services, the



-5-

--------------------------------------------------------------------------------





manner in which such products and services are marketed and sold, and the manner
in which such trademarks, service marks, trade dress or trade names are
displayed and used.
ARTICLE IV - ASSIGNMENT AND TERMINATION OF LICENSE AGREEMENTS
4.1)
Security hereby assigns to Automotive all of its rights, interests and
obligations in, under, and to the Echlin License Agreement and Automotive hereby
assumes all rights, obligations and restrictions of Security thereunder.

4.2)
The Automotive License Agreement is hereby terminated and superseded by this
Agreement.

ARTICLE V - PAYMENTS
5.1)
Upon approval of this Agreement by the Board of Directors of both Automotive and
Security, Automotive shall pay Security $10,000,000.00. Automotive shall also
pay Security any royalties collected by Automotive from Echlin pursuant to the
Echlin License Agreement relating to the sale of products sold by Echlin under
or in connection with the Bow Tie Trademarks which are attributable to any sales
during the period of time prior to November 1, 1994.

5.2)
As additional consideration for the transactions contemplated by this Agreement,
Automotive shall pay Security the sum of $7,500,000.00 within 30 days following
the first to occur of:

(i)
a “Change in Control” of Automotive;

(ii)
the assignment by Automotive or any of its successors or assigns of, or the
entering of an agreement to assign, any of the Automotive Trademarks, Bow Tie
Trademarks, Base Trademarks or any other trademark, service mark, trade dress or
trade name comprised of, in whole or in part, the term “Borg Warner”, “B” or “W”
or variations thereof other than to a “Subsidiary;” or



-6-

--------------------------------------------------------------------------------





(iii)
the license by Automotive or any of its successors or assigns of, or the
entering of an agreement to license, any of the Automotive Trademarks, Bow Tie
Trademarks, Base Trademarks or any other trademark, service mark, trade dress or
trade name comprised of, in whole or in part, the term “Borg Warner”, “B” or “W”
or variations thereof, other than as provided in paragraph 3.3 of this
Agreement.

As used herein, a “Change in Control” shall be deemed to have occurred when (i)
more than 50% of Automotive's Board of Directors (the “Board”) consists of
individuals who were not members of the Board on August 24, 1993, and whose
election, or nomination for election, was not approved by a vote of at least 75
% of the directors then in the office, who either were directors on August 24,
1993 or whose election or nomination for election was previously so approved or
(ii) any person or group (within the meaning of Rule 13d-3 promulgated under the
Security Exchange Act of 1934), other than Merrill Lynch & Co. and its
affiliates and members of Automotive's management on August 24, 1993, shall
become or be the owner, directly or indirectly, beneficially or of record, of
shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Automotive on a fully
diluted basis. As used herein, “Subsidiary” means any corporation with respect
to which Automotive or one of its Subsidiaries has the power to vote or direct
the voting of sufficient securities to elect a majority of the directors.


-7-

--------------------------------------------------------------------------------





ARTICLE VI - ENFORCEMENT OF TRADEMARK RIGHTS
6.1)
The parties agree and acknowledge that the enforcement of the Automotive
Trademarks, the Bow Tie Trademarks, Security Trademarks, Base Trademarks and
other trademarks, service marks, trade dress and trade names comprised, in whole
or in part, of the term “Borg Warner”, “B” and “W” and variations thereof by
their respective owners, is integral to the maintenance of the strength,
goodwill and value thereof. Security and Automotive shall (i) maintain a
consistent and high level of quality, at least equal to that which has
previously been employed, for the products and services offered under such marks
and (ii) correctly use and properly identify such marks.

6.2)
Automotive will, at its reasonable discretion and sole expense, register,
maintain and police the Automotive Trademarks, the Bow Tie Trademarks, Base
Trademarks in the Automotive Field, and any trademarks, service marks, trade
dress and trade names comprised, in whole or in part, of the term “Borg Warner”,
“B” and “W” and variations thereof, which Automotive hereafter adopts or uses
consistent with Paragraph 3.2 hereof.

6.3)
Security will, at its reasonable discretion and sole expense, register, maintain
and police the Security Trademarks, Base Trademarks outside the Automotive
Field, and any trademarks, service marks, trade dress and trade names comprised,
in whole or in part, of the term “Borg Warner”, “B” and “W” and variations
thereof, which Security hereafter adopts or uses consistent with Paragraph 3.1
hereof.

6.4)
Each party will promptly provide the other with written notification upon
learning of the use by a third party of a trademark, service mark, trade dress
or trade name that is the same as or substantially similar to any trademark,
service mark, trade dress or trade name comprised, in whole or in part, of the
term “Borg Warner”, “B” and “W” or any variation thereof, used at any time by
Security or Automotive (the “Infringing Mark”). Either party may join any
enforcement action initiated by the other party against any use by any third
party of any Infringing Mark, at its sole expense, as long as joining does not
adversely affect the rights of the



-8-

--------------------------------------------------------------------------------





initiating party. In any event, each party shall cooperate with the other in any
enforcement action reasonably brought and prosecuted by either party against any
use by any third party of any Infringing Mark, and each party shall bear its own
expenses and costs, including attorneys' fees incurred in providing such
cooperation. In the event damages (or sanctions) are awarded in any such action,
each party shall be responsible for and/or entitled to such damages (or
sanctions) as are proved by or against it.
ARTICLE VII - RELEASE AND INDEMNIFICATION
7.1)
Security and Automotive hereby release and forever discharge each other, and
covenant not to sue each other, for and from any and all claims, causes of
action, damages, and liabilities arising from the use of the trademarks, service
marks, trade dress and trade names comprised, in whole or in part, of the term
“Borg Warner”, “B” and “W” and variations thereof, as are permitted under this
Agreement.

7.2)
Automotive agrees to indemnify and hold Security harmless from and against, and
to defend against, any loss, liability, damage, claim or expense (including
reasonable attorneys' fees and court costs) (“Loss”) resulting from, arising out
of, relating to, or caused by (i) Automotive's breach of any term of this
Agreement, (ii) Automotive's use of any trademarks, service marks, trade dress
and trade names comprised, in whole or in part, of the term “Borg Warner”, “B”
or “W” or variations thereof, and (iii) the assignment of rights, interests or
obligations herein, provided that Automotive shall not have any obligation to
indemnify Security under this clause (iii) from and against any Loss that
results from, arises out of, relates to, or is caused by a challenge by any
governmental entity or administrative body.

7.3)
Security agrees to indemnify and hold Automotive harmless from and against, and
to defend against, any Loss resulting from, arising out of, relating to, or
caused by (i) Security's breach of any term of this Agreement,



-9-

--------------------------------------------------------------------------------





and (ii) Security's use of any trademarks, service marks, trade dress and trade
names comprised, in whole or in part, of the term “Borg Warner”, “B” or “W” or
variations thereof.


ARTICLE VIII - ARBITRATION
8.1)
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in Chicago, Illinois, in
accordance with the Rules of the American Arbitration Association, and judgment
upon the award rendered by the arbitrator may be entered into any court having
jurisdiction thereof.

8.2)
The arbitrator shall resolve any controversies, disputes or claims in accordance
with the terms of this Agreement interpreted in accordance with the law of
Illinois, and applicable federal law acting always as an impartial judge without
a jury and not as mediator or conciliator. Depositions may be taken and other
discovery obtained during such arbitration proceedings to the same extent as
authorized in civil judicial proceedings in the State of Illinois. The
arbitration award, which may include equitable relief, shall state in writing
the reasons for the award and, in connection therewith, set for the arbitrator's
findings of fact and conclusions of law.

ARTICLE IX - MISCELLANEOUS PROVISIONS
9.1)
This Agreement shall be binding upon the parties, their successors and assigns.
This Agreement shall not confer any rights or remedies upon any person other
than the parties and their respective successors and permitted assigns.

9.2)
This Agreement constitutes the entire agreement between Security and Automotive
with respect to the subject matter hereof and no other representations, oral or
otherwise, have been relied upon.

9.3)
The parties will execute such other documents as are necessary and reasonable to
effect the purpose of this Agreement.



-10-

--------------------------------------------------------------------------------





9.4)
This Agreement shall be deemed drafted by both parties, and entered into after
review and with advise of counsel.

9.5)
The rights and obligations under this Agreement shall not become effective
unless and until approved by the parties' respective Boards of Directors.

9.6)
This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Illinois and the
applicable federal law of the United States.

9.7)
All notices required under this Agreement shall be sent to the attention of the
General Counsel at the respective parties, at the above addresses, or as
otherwise directed by the parties.

9.8)
Each party hereto will have all rights and remedies set forth in this Agreement
and all rights and remedies which such parties have been granted at any time
under any other existing agreement or contract and under applicable law. Any
person having rights under this Agreement will be entitled to enforce such
rights specifically, to recover damages by reason of any breach of this
Agreement and to exercise all other rights granted by law. In the event that
either party shall institute any action specifically to enforce the other
party's performance under this Agreement, such other party agrees to waive the
defense that the enforcing party has an adequate remedy at law and to interpose
no opposition, legal or otherwise, as to the propriety of specific performance
as a remedy.

9.9)
The obligations and restrictions imposed upon Automotive under this Agreement,
including but not limited to Paragraph 5.2, shall not apply to the mark or name
“BORG & BECK” and equivalents thereof.













-11-

--------------------------------------------------------------------------------







In witness whereof, the parties have caused this Agreement to be executed as of
the date first above written.




BORG-WARNER SECURITY            BORG-WARNER AUTOMOTIVE, INC.
CORPORATION






BY:/s/    ____________________            BY:/s/_________            




TYPED NAME: DONALD C. TRAUSCHT         TYPED NAME: J. GORDAN AMEDEE    




TITLE:    President                    TITLE:    Chairman            






































-12-

--------------------------------------------------------------------------------







SCHEDULE A
“Automotive Trademarks”
I.    United States Trademark Registrations and Registration Applications
United States Registration No. 1,412,239
a10k12312017exhibit10_image1.gif [a10k12312017exhibit10_image1.gif]
United States Registration No. 1,414,891
a10k12312017exhibit10_image2.gif [a10k12312017exhibit10_image2.gif]             
United States Registration Application No. 74/351,180


BORG-WARNER AUTOMOTIVE














-13-

--------------------------------------------------------------------------------





SCHEDULE A CONTINUED
BorgWarner
Automotive
a10k12312017exhibit10_image3.gif [a10k12312017exhibit10_image3.gif]
BorgWarner Automotive



BorgWarner Automotive








































-14-

--------------------------------------------------------------------------------





SCHEDULE A CONTINUED


II.    Trade Names
Borg-Warner Automotive, Inc.
Borg-Warner Automotive Transmission & Engine Components Corporation
Borg-Warner Automotive Diversified Transmission Products Corporation
Borg-Warner Automotive Electronic & Mechanical Systems Corporation
Borg-Warner Automotive Powdered Metals Corporation
Borg-Warner de Mexico, S.A. de C.V.
B.W. Componentes Mexicanos de Transmisiones, S.A. de C.V.
Borg-Warner Automotive K.K.
Borg-Warner Automotive GmbH
Borg-Warner Automotive Korea, Inc.
Borg-Warner Automotive (Canada) Limited
Borg & Beck Torque Systems, Inc.
Regina-Warner S.p.A.
NSK-Warner K.K.
Warner-Ishi Corporation
Beijing Warner Gear Co., Ltd.
Borg-Warner Automotive
Borg-Warner Marine and Industrial
Borg-Warner Automotive Europe Corporation
Borg-Warner Automotive Japan Corporation
Borg-Warner Automotive Mexico Corporation
Borg-Warner Automotive NW Corporation
Borg-Warner Automotive W/I Corporation
BWA Receivables Corporation




































-15-

--------------------------------------------------------------------------------







SCHEDULE B
“Security Trademarks”
I. Unites States Trademark Registration Applications
United States Registration Application Serial No. 74/357,296
BORG-WARNER SECURITY and horse & rider design
United States Registration Application Serial No. 74/356,400
BORG-WARNER SECURITY
United States Registration Application Serial No. 74/359,780
BORG-WARNER SECURITY CORPORATION








II. Trade Names


Borg-Warner Security Corporation
Borg-Warner Security
Borg-Warner Protective Services Corporation
Borg-Warner Information Services Inc.
Borg-Warner Equities Corporation
Borg-Warner Equities Corporation of California
Borg-Warner Equities of Monterey, Inc.
Borg-Warner Insurance Holding Corporation
Borg-Warner International Corporation
B-W Canada Alarm (Wells Fargo) Corporation
B-W Canadian Guard Corporation
B-W Columbian Guard Corporation
B-W U.K. Guard Corporation
B-W Chemicals Corporation


















-16-

--------------------------------------------------------------------------------











SCHEDULE C




I. United States Trademark Registrations
United States Registration No. 787,366
a10k12312017exhibit10_image4.gif [a10k12312017exhibit10_image4.gif]
United States Registration No. 790,159


a10k12312017exhibit10_image5.gif [a10k12312017exhibit10_image5.gif]








































-17-

--------------------------------------------------------------------------------









    


SCHEDULE C CONTINUED
II. Trade Dress
a10k12312017exhibit10_image6.gif [a10k12312017exhibit10_image6.gif]






































-18-

--------------------------------------------------------------------------------







SCHEDULE D
“Base Trademarks”


I. United States Trademark Registrations


United States Registration No. 1,412,240
BORG-WARNER
II. Common Law Trademarks
BorgWarner
Warner
Borg




-19-